Citation Nr: 1606762	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-46 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
1.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s). 
  
2.  Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability due solely to posttraumatic stress disorder.
 

REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from August 1968 to March 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.
 
 
FINDINGS OF FACT
 
1.  Resolving reasonable doubt in the appellant's favor the evidence is at least in equipoise regarding whether his service-connected posttraumatic stress disorder alone prevents him from securing and following substantially gainful employment.
 
2.  In addition to posttraumatic stress disorder, service connection is also in effect for, among other things, coronary artery disease, evaluated at 60 percent disabling.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a total disability evaluation based upon individual unemployability due solely to posttraumatic stress disorder have been met as of November 13, 2014.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).
 
2.  The criteria for special monthly compensation at the housebound rate have been met as of November 13, 2014. 38 U.S.C.A. § 1114(s); 38 C.F.R. §3.350.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
Since the benefits sought on appeal are being granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
Analysis
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
 
The Veteran is currently in receipt of a combined 100 percent schedular rating for service-connected disabilities due to posttraumatic stress disorder (evaluated at 70 percent), coronary artery disease (evaluated at 60 percent), diabetes mellitus (evaluated at 20 percent), right and left upper extremity peripheral neuropathy (evaluated at 20 percent each), tinnitus (evaluated at 10 percent), right and left lower extremity peripheral neuropathy (evaluated at 10 percent each), and for bilateral hearing loss (evaluated as non-compensable).  
 
Typically, when a total schedular disability rating is in effect, no additional disability compensation may be paid for a total disability evaluation based upon individual unemployability because the issue has become moot.  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims recognized that a separate award of individual unemployability predicated on a single disability may form the basis for an award of special monthly compensation.  VA must consider a claim for a total disability evaluation based upon individual unemployability despite the existence of a schedular total evaluation, and award special monthly compensation under 38 U.S.C.A. § 1114(s), if a separate disability supports individual unemployability  independent of the other 100 percent disability rating.  Id. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  The logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims entitlement to a total disability evaluation based upon individual unemployability for a separate disability, VA must consider the latter claim despite the existence of the schedular total rating.  VA may then award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability(ies) support individual unemployability independent of the other 100 percent disability rating).
 
Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A maximum 100 percent rating for posttraumatic stress disorder requires evidence of total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015).

A score under the global assessment of functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A veteran's assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App at 267; Carpenter v. Brown , 8 Vet. App. 240 (1995).  The global assessment of functioning score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in the light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a)  (2015). 

A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Turning to the present appeal, the evidence is at least in equipoise regarding whether the Veteran is entitled to a total disability evaluation based upon individual unemployability based solely on his service-connected posttraumatic stress disorder.  The November 2014 VA examination reveals significantly worse symptoms negatively impacting his ability to work since the prior examination of September 2013.  For example, following a September 2013 examination it was opined that the Veteran's posttraumatic stress disorder resulted in only moderate occupational impairment with "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  He generally functioned satisfactorily, and exhibited normal routine behavior.  A global assessment of functioning score of 55 was assigned.  
 
On the other hand, the November 2014 examiner assigned the Veteran a global assessment of functioning score of 40 was assigned due to posttraumatic stress disorder causing a major impairment in work, family relations, judgment, thinking, and mood.  The Veteran was found to suffer from recurrent intrusive thoughts that interfered with the ability to stay focused on the task at hand, he had significant difficulty functioning around other people, dissociative reactions, his sleep was so disrupted that he was usually fatigued making concentration and focusing difficult, and he was so depressed that he had difficulty sustaining energy and motivation to complete assignments.  See November 2014 VA examination.  The Veteran was judged to function as if he was still in a combat zone with "a need to protect himself from imagined harm and to prepare for a personal assault."  The examiner opined that this thinking was "perseverative" making decision-making difficult.  Although the Veteran volunteered to do menial tasks at church, the examiner found that he was nonetheless "unable to meet the demands of a job where he (was) expected to perform duties."  Id. 
 
Though the Veteran continues to apply for jobs, the record indicates he has not been employed since 2009 or 2010, when he last worked for a bank maintaining automatic teller machines. Prior to that, he worked as a custodian for 16 years.  Prior to that, he had jobs in manufacturing, heating and air conditioning, and briefly, farming.  See September 2013 VA examination.  
 
Given the severity of the Veteran's posttraumatic stress disorder, the length of time he has been unemployed, and his history of working in environments which require a fair amount of interaction with the general public, the Board concludes it is at least as likely as not the Veteran is entitled to a total disability evaluation based on individual unemployability based solely on his service-connected posttraumatic stress disorder.  

Although the Veteran's posttraumatic stress disorder is not evaluated at 100 percent, for special monthly compensation purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley, 22 Vet. App. at 293.  Because the Veteran has a single service-connected disability rated as total (i.e. posttraumatic stress disorder), and has an additional service-connected disability independently rated at 60 percent (coronary artery disease), the criteria for special monthly compensation under 38 U.S.C.A. § 1114(s) is met as of November 13, 2014, the date of the VA examination, which is the earliest date evidence exists establishing the Veteran is entitled to a total disability evaluation based on individual unemployability due to his service-connected posttraumatic stress disorder.  Thus, in light of the Court's decisions in Bradley and Buie, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 13, 2014.
 

ORDER
 
Subject to the law and regulations governing payment of monetary benefits, a total disability rating based upon individual unemployability due to service-connected disability due solely to posttraumatic stress disorder is granted effective November 13, 2014.
 
Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 13, 2014.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


